Exhibit 10.03
 
THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE.  THESE SECURITIES HAVE BEEN SOLD IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
 
Innovus Pharmaceuticals, Inc.
 
Promissory Note
 
Issuance Date:  January 21, 2015
Original Principal Amount:  110,000
Note No. INNV-1
Consideration Paid at Close:   $100,000
   



FOR VALUE RECEIVED, Innovus Pharmaceuticals, Inc., a Nevada corporation (the
"Company"), hereby promises to pay to the order of Vista Capital Investments,
LLC or registered assigns (the "Holder") the amount set out above as the
Original Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the "Principal") when due, whether upon the
Maturity Date (as defined below), acceleration, redemption or otherwise (in each
case in accordance with the terms hereof) and to pay interest ("Interest") on
any outstanding Principal at the applicable Interest Rate from the date set out
above as the Issuance Date (the "Issuance Date") until the Maturity Date (or
sooner as provided herein).
 
The Original Principal Amount is $110,000 (one hundred ten thousand dollars)
plus accrued and unpaid interest and any other fees.  The Consideration is
$100,000 (one hundred thousand dollars) payable by wire transfer (there exists a
$10,000 original issue discount (the “OID”)).  The Holder shall pay $100,000 of
Consideration upon closing of this Note. For purposes hereof, the term
“Outstanding Balance” means the Original Principal Amount, as reduced or
increased, as the case may be, pursuant to the terms hereof, breach hereof or
otherwise, plus any accrued but unpaid interest, collection and enforcements
costs, and any other fees or charges incurred under this Note.
 
(1)           GENERAL TERMS
 
(a)           Payment of Principal.  The "Maturity Date" shall be July 31, 2015,
and may be extended by the mutual agreement by the Holder and Company in the
event that, and for so long as, an Event of Default (as defined below) shall not
have occurred and be continuing on the Maturity Date (as may be extended
pursuant to this Section 1) or any event shall not have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1)
that with the passage of time and the failure to cure would result in an Event
of Default.
 
(b)           Interest.  A one-time interest charge of eight percent (8%)
(“Interest Rate”) shall be applied on the Issuance Date to the Original
Principal Amount. Interest hereunder shall be paid on the Maturity Date (or
sooner as provided herein) to the Holder or its assignee in whose name this Note
is registered on the records of the Company regarding registration and transfers
of Notes.
 
(c)           Security.  This Note shall not be secured by any collateral or any
assets of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(2)           EVENTS OF DEFAULT.
 
(a)           An “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
 
(i)           The Company's failure to pay to the Holder any amount of
Principal, Interest, or other amounts when and as due under this Note
(including, without limitation, the Company's failure to pay any redemption
payments or amounts hereunder) or any other Transaction Document;
 
(ii)           [BLANK]
 
(iii)           The Company or any material subsidiary of the Company shall
commence, or there shall be commenced against the Company or any material
subsidiary of the Company under any applicable bankruptcy or insolvency laws as
now or hereafter in effect or any successor thereto, or the Company or any
subsidiary of the Company commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Company or any subsidiary of the Company or
there is commenced against the Company or any subsidiary of the Company any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 61 days; or the Company or any material subsidiary of the Company is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Company or any
subsidiary of the Company suffers any appointment of any custodian, private or
court appointed receiver or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of sixty one (61)
days; or the Company or any material subsidiary of the Company makes a general
assignment for the benefit of creditors; or the Company or any subsidiary of the
Company shall fail to pay, or shall state that it is unable to pay, or shall be
unable to pay, its debts generally as they become due; or the Company or any
material subsidiary of the Company shall call a meeting of its creditors with a
view to arranging a composition, adjustment or restructuring of its debts; or
the Company or any material subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;
 
(iv)           The Company or any material subsidiary of the Company shall
default in any of its obligations under any other Note or any mortgage, credit
agreement or other facility, indenture agreement, factoring agreement or other
instrument under which there may be issued, or by which there may be secured or
evidenced any indebtedness for borrowed money or money due under any long term
leasing or factoring arrangement of the Company or any material subsidiary of
the Company in an individual amount exceeding $100,000, whether such
indebtedness now exists or shall hereafter be created; and
 
(v)           The Common Stock is suspended or delisted for trading on the Over
the Counter Bulletin Board market (the “Primary Market”).
 
(vi)           [BLANK]
 
(vii)           The Company loses its status as “DTC Eligible.”
 
(viii)           The Company shall become late or delinquent in its filing
requirements as a fully-reporting issuer registered with the Securities &
Exchange Commission.
 
(b)           Upon the occurrence of any Event of Default, the Outstanding
Balance shall immediately increase to 120% of the Outstanding Balance
immediately prior to the occurrence of the Event of Default (the “Default
Effect”). The Default Effect shall automatically apply upon the occurrence of an
Event of Default without the need for any party to give any notice or take any
other action.

 
 
 

--------------------------------------------------------------------------------

 
 
(3)           [BLANK]
 
(4)           TERMS OF FUTURE FINANCINGS.  So long as this Note is outstanding,
upon any issuance by the Company or any of its subsidiaries of any promissory
note with a principal amount greater than $25,000 with any term more favorable
to the holder of such promissory note or with a term in favor of the holder of
such security that was not similarly provided to the Holder in this Note, then
the Company shall notify the Holder of such additional or more favorable term
and such term, at Holder’s option, shall become a part of the transaction
documents with the Holder.  The types of terms contained in another promissory
note that may be more favorable to the holder of such promissory note include,
but are not limited to, terms addressing conversion discounts, conversion
lookback periods, interest rates, original issue discounts, stock sale price,
private placement price per share, and warrant coverage.
 
(5)           [BLANK]
 
(6)           [BLANK]
 
(7)           REISSUANCE OF THIS NOTE.
 
(a)           Assignability. The Company may not assign this Note.  This Note
will be binding upon the Company and its successors and will inure to the
benefit of the Holder and its successors and assigns and may be assigned by the
Holder to anyone of its choosing without Company’s approval.
 
(b)           Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal.
 
(8)           NOTICES.                      Any notices, consents, waivers or
other communications required or permitted to be given under the terms hereof
must be in writing and will be deemed to have been delivered:  (i) upon receipt,
when delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) (iii) upon receipt, when sent by email; or
(iv) one (1) Business Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be
those set forth in the communications and documents that each party has provided
the other immediately preceding the issuance of this Note or at such other
address and/or facsimile number and/or to the attention of such other person as
the recipient party has specified by written notice given to each other party
three (3) Business Days prior to the effectiveness of such change.  Written
confirmation of receipt (i) given by the recipient of such notice, consent,
waiver or other communication, (ii) mechanically or electronically generated by
the sender's facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (iii) provided by
a nationally recognized overnight delivery service, shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.
 
The addresses for such communications shall be:


If to the Company, to:


Innovus Pharmaceuticals, Inc.
9171 Town Centre Drive
Suite 440
San Diego, CA 92122 
Attention:  CFO
e-mail:  ldillen@innovuspharma.com
 


If to the Holder:


VISTA CAPITAL INVESTMENTS, LLC
406 9th Avenue, Suite 201
San Diego, CA 92101
Attn: David J. Clark, Principal
Email: dclark@vci.us.com
 
 
 

--------------------------------------------------------------------------------

 
 
(9)           APPLICABLE LAW AND VENUE. This Note shall be governed by and
construed in accordance with the laws of the State of Nevada, without giving
effect to conflicts of laws thereof.  Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of California or in the federal courts located
in the city and county of San Diego, in the State of California. Both parties
and the individuals signing this Agreement agree to submit to the jurisdiction
of such courts.
 
(a)           WAIVER.  Any waiver by the Holder of a breach of any provision of
this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Holder to insist upon strict adherence to any term of this
Note on one or more occasions shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Note. Any waiver must be in writing.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Promissory Note to be duly
executed by a duly authorized officer as of the date set forth above.
 







 
COMPANY:
 
 
   
INNOVUS PHARMACEUTICALS, INC.
         
 
By:               /s/ Dr. Bassam B. Damaj
Ph.D.                                                
   
 
Name:           Dr. Bassam B. Damaj Ph.D.
   
 
Title:           Chief Executive Officer
     




 
HOLDER:
 
 
   
VISTA CAPITAL INVESTMENTS, LLC.
         
 
By:             /s/ David
Clark                                                   
   
 
Name:         David Clark
   
 
Title:           Principal
     






























[Signature Page to Promissory Note No. INNV-1]


